Citation Nr: 0215613	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  94-21 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The appellant served on active duty from January 1964 to 
September 1967 and on periods of active duty training 
(ACDUTRA), including a period in July 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision by the Seattle, 
Washington, Regional Office (RO).

This issue was previously before the Board in August 1996 and 
again in July 1999, at which times the case was remanded to 
the RO for additional development.

Service connection has been established for the following 
disabilities:  post-traumatic stress disorder, rated 100 
percent disabling; tinnitus, rated 10 percent disabling; and 
left scalp laceration, shell fragment wound, right leg and 
hip, and burn scar on left shoulder, each rated 0 percent 
disabling.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  The appellant claims that he has a low back disability as 
a result of an injury he sustained in 1980 while on ACDUTRA.

3.  The medical evidence does not reflect symptomatology 
associated with a low back disorder until several years after 
the appellant's period of ACDUTRA.

4.  The appellant has not submitted evidence of a medical 
nexus between an injury during ACDUTRA and any current low 
back disorder.


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
during a period of ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1131, 5107(a), 5107A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or ACDUTRA, or for disability resulting from injury 
incurred on INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1131 
(West 1991 & Supp. 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2001).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends, in essence, that he injured his back 
during a period of ACDUTRA.  Despite the appellant's 
assertion that he injured his back during physical training 
in July 1980, service medical evidence during his period of 
Reserve duty fail to support his claim.  Specifically, a 
March 1984 quadrennial examination reflects a normal clinical 
evaluation of the appellant's spine.  Of note, he marked 
"Don't Know" to the question of recurrent back pain in a 
March 1984 Report of Medical History.  Nonetheless, the Board 
places greater probative value on the absence of a chronic 
low back disability reflected at the time of the March 1984 
examination.

The Board also places high probative value on an August 1987 
VA examination.  At that time, he reported pain in the leg 
and hip due to shrapnel wounds sustained in Vietnam, right 
arm complaints, burn injuries from Vietnam, a head injury 
from Vietnam, and a right hip gunshot wound (as noted above, 
the appellant is service-connected for PTSD, residuals of 
shell fragment wounds, flash burns, and residuals of a head 
injury).  Significantly, there was no mention of a back 
injury related to ACDUTRA.  Therefore, the Board finds this 
persuasive evidence that there was no indication of a chronic 
back disability two years after the appellant's period of 
ACDUTRA.

Further, the Board notes that a March 1989 outpatient 
treatment record showed a normal back examination with full 
range of motion, 5/5 motor strength, and normal gait.  There 
was no diagnosis made with respect to a back disorder.  
Throughout the late 1980s, the medical records primarily 
address the issue of the appellant's service-connected PTSD 
disability.  In January 1990, he filed a claim for, among 
other things, residuals of a back injury "suffered in 1980 
while in training status with [the] Army Reserve . . . ."  

In June 1992, the appellant's service representative noted 
that the appellant had received a prescription for Parafon-
Forte on July 22, 1980, at a clinic at Fort Lewis, 
Washington.  He later attested that he had actually seen the 
prescription bottle and submitted a statement to support the 
proposition that the appellant had injured his back in July 
1980.  Although the prescription itself does not reflect the 
need for medication for back pain, the Board accepts, for 
purposes of this decision, that the appellant injured his 
back in July 1980 while on ACDUTRA and was treated with 
Parafon-Forte.  Similarly, the Board notes that the appellant 
submitted several statements from fellow soldiers and his 
former wife as to an injury during ACDUTRA.  Nonetheless, the 
Board places more probative value on the August 1987 VA 
examination and March 1989 treatment note showing no 
subsequent chronic residuals of a back disorder.  This 
suggests to the Board that the appellant's July 1980 injury 
was acute and transitory and resolved without chronic 
residuals.  Therefore, the prescription itself does not 
support a claim for service-connection.

Next, in a February 1993 VA examination, the appellate 
reported a low back injury in 1980 doing physical training.  
He reported he was evaluated in the clinic at the time.  He 
noted on-going progressive back problems since 1980, 
including severe exacerbations of low back pain every two 
years since 1980 which slowly progressed to episodes every 
three to four months and a daily backache.  He denied seeking 
regular medical treatment for his back problems or missing 
work but was unable to stand for long periods, drive long 
distances, or lift heavy objects.  After a physical 
examination, the clinical assessment was back injury in 1980 
with progressive low back pain, exertional intolerance, 
radiculopathy, and acute exacerbations.  X-rays showed 
moderate degenerative disc disease of the cervical spine, 
mild lower thoracic degenerative disc disease, and mild 
degenerative disc changes of the lumbar spine.  

The February 1993 VA spine examination resulted in an 
assessment that tends to indicate that the examiner found the 
veteran's history to be credible, but that the examiner was 
merely repeating what the veteran had already stated without 
providing a valid diagnosis or making an independent 
determination as to the etiology or date of onset of any 
current back disorder.  Thus, the Board places less probative 
value on the VA examination because the medical opinion was 
based on the appellant's reported past medical history.  In 
this case, even accepting that the appellant injured his back 
while on ACDUTRA in 1980, there is no evidence of a chronic 
back disorder for many years thereafter.  Therefore, the 
Board is inclined to place less probative value on a medical 
opinion based only on the appellant's reported medical 
history.  

Further, the Board places less probative value on the VA 
examiner's opinion because the reported medical history is 
inconsistent with the contemporaneous medical evidence.  As 
noted above, an August 1987 VA examination report made no 
mention of a problem with the appellant's lower back.  
Similarly, a March 1988 outpatient treatment note reported 
that the appellant's back examination was normal and there 
was no reported history of low back pain.  The United States 
Court of Appeals for Veterans Claims (Veterans Claims Court) 
has found that a physician's opinion based on a veteran's 
layman account of an illness from many years ago, which is 
otherwise uncorroborated by competent medical evidence of 
record, can be no better than the veteran's bare contentions.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  See also Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  Therefore, the Board finds 
that the examination report itself, without more, cannot 
support a claim for service-connection.

At his March 1995 personal hearing, the veteran testified 
that he injured his back in July 1980 while performing 
reserve duty.  He testified that he was treated at the Troop 
Clinic for this injury.  Regarding his selection of "Don't 
Know," for recurring back pain on his March 1984 Report of 
Medical History, the veteran testified that this was due to 
his confusion over the phrase "recurring."  He testified 
that he did not have daily episodes of back pain, but 
indicated weekly episodes.  Moreover, he testified that he 
had never experienced any back pain prior to his injury in 
July 1980.  The veteran also testified that he had his first 
episode of incapacitating back pain in September/October 
1980.  Additionally, the veteran testified that he had 
encountered problems trying to obtain his medical records 
from the time of his initial back injury.  However, the 
veteran noted that he had been prescribed "Parafon Forte" 
number 36 for his initial back injury.  He described this 
medication as a muscle relaxant.

The veteran also submitted a statement, dated in December 
1994, from his former spouse.  His former spouse reported 
that the veteran called her in July 1980 while he was on 
reserve duty, and informed her that he had had a back injury.  
She confirmed that the veteran had not experienced any back 
pain prior to this injury.

In a June 2000 VA examination, the appellant related that he 
wanted "coverage for his back condition" in order to "be 
evaluated at military facilities" when he traveled to the 
Philippines to visit his wife.  He reported that he injured 
his back in 1980 while demonstrating an exercise to other 
troops.  He noted that he was treated with ice, may have had 
X-rays, and was given Parafon Forte for pain.  He was told 
that his back would never be the same.  He denied other 
visits for back pain during his remaining Reserve duty (he 
was apparently discharged from the Reserves in 1985).  The 
examiner noted that he had reviewed the claims file and there 
was no indication that the appellant had been seen in 1980 or 
at other times for a back condition.  He remarked that other 
examiners had not been able to find any records either.  

After a physical examination, the clinical impression was 
lumbosacral spine and thoracic spine degenerative disc 
disease but no symptoms of sciatica.  The examiner concluded 
that the appellant had chronic low back pain but indicated 
that the appellant desired a percentage for his back so that 
he could have his back checked if he needed to be seen for 
back pain when he visited the Philippines.  He encouraged the 
appellant to swim since that seemed to improve his back pain 
in the past.  In the most recent supplemental statement of 
the case, the RO informed the appellant that since he already 
had a total and permanent disability, he would be entitled to 
treatment at any VA facility for the back condition, whether 
it was service-connected or not.

Based on the evidence above, the Board finds that the medical 
evidence fails to establish a nexus between the appellant's 
back injury during ACDUTRA (which is accepted for purposes of 
this decision) and a current low back disorder (confirmed as 
degenerative disc disease), as required by law.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  The mere contentions of 
the appellant, no matter how well-meaning, without supporting 
medical evidence that would establish a medical nexus cannot 
support a claim for service-connection.  Caluza v. Brown, 7 
Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); 
King v. Brown, 5 Vet. App. 19 (1993).  Thus, despite his 
contentions that he has had a back disorder since 1980, the 
evidence does not support a finding that his current back 
disorder is related to his period of ACDUTRA.  Thus, the 
claim must be denied.

The Board has considered the appellant's written statements 
and sworn testimony that his current low back disorder is 
related to his period of ACDUTRA.  Although the appellant's 
statements and testimony are probative of symptomatology, 
they are not competent or credible evidence of a diagnosis, 
date of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  The appellant's 
assertions are not deemed to be credible in light of the 
other objective evidence of record showing no chronic 
disorder during ACDUTRA, no symptoms of a low back disorder 
for many years after his period of ACDUTRA, and no medical 
nexus between his period of ACDUTRA and his current low back 
disorder.  The appellant lacks the medical expertise to offer 
an opinion as to the existence of current medical pathology, 
as well as to medical causation of any current disability.  
Id.  Accordingly, the claim is denied.

Finally, in denying the appellant's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2002).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible with regard to the issue decided in this decision.  
VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  By virtue of the 
information contained in the statement and supplemental 
statements of the case issued during the pendency of the 
appeal, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  

First, the appellant asked and was provided with an 
opportunity to present testimony before the RO in March 1995.  
Next, the Board notes that the RO provided the appellant with 
a letter informing him of his due process rights under the 
VCAA in March 2001, which included a list of the evidence the 
VA had, the evidence the appellant needed to complete his 
claim, the evidence the VA would request, and instructions on 
where he should send the information.  Moreover, the claim 
was the subject of a Board remand in August 1996.  

Further, it appears that all medical records identified by 
the appellant have been associated with the claims file to 
the extent possible.  The Board notes that multiple attempts 
were made to associate additional medical records from the 
appellant's period of ACDUTRA without success.  To that end, 
attempts were made with the appellant's Reserve Unit and with 
the National Personnel Records Center (NPRC) but no 
additional records were forthcoming.  As noted above, for 
purposes of this decision, the Board concedes that the 
appellant sustained an injury to his back during a period of 
ACDUTRA.  

However, that the appellant sustained a back injury during a 
period of ACDUTRA is not the end of the inquiry.  Service 
connection may be granted if a chronic disease is shown in 
service, if continuity of symptomatology is shown, or if a 
medical nexus is shown between the appellant's current 
complaints and military service.  In this case, the Board 
finds that a chronic low back disability was not shown in 
service as evidenced by a normal clinical examination of the 
appellant's low back in March 1984.  Moreover, continuity of 
symptoms is not shown as reflected by the absence of low back 
complaints for many years after the 1980 injury, including 
confirmed findings of a normal back in an August 1987 VA 
examination and in a March 1989 outpatient treatment note.  
Finally, except for the appellant's assertions to the 
contrary, there is no medical opinion to establish a medical 
nexus between his in-service injury and current diagnosis.

For purposes of the VCAA, the Board finds that the record as 
it stands is sufficient to decide the claim and no additional 
development is needed.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.


ORDER

The claim for entitlement to service connection for a low 
back disorder is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

